Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
DETAILED ACTION

Claim status
Claims 1-22 are pending
Claims 1-9, and 19-22 are withdrawn
Claims 10-18 are under examination

Election/Restrictions
Applicant’s election of the following invention in the reply filed on 10/04/2022 is acknowledged.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Group II, claims 10-18, drawn to a method of exposing particles to fluid streams.
Claims 1-9, and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 
Applicant’s election of the following species is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/17/2019 and 10/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code ([005]). Applicant is required to amend or delete the embedded hyperlink and/or other form of browser-executable code. For example, “http” can be replaced with “hypertext transfer protocol”. See MPEP §  608.01.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 15 recites the limitation "the cells" in regard to Claim 10.  There is insufficient antecedent basis for this limitation in the claim because Claim 10 is silent to any cells. Appropriate correction is required. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12, 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laurell (WO2002/072235)

In regard to claim 10, Laurell teaches a method for sequential exposure of particles to different fluid streams comprising:
Flowing a first fluid (i.e., contaminated fluid) and a second fluid (i.e., clean fluid) through a microchannel device of one or more substrates,
Acoustically moving particles in the first fluid to a second fluid; and 
[AltContent: textbox ([img-media_image1.png])]Again moving particle out the second flowing fluid into a third clean fluid (p. 7, 3rd para., see #115 of Fig. 11, adjacent).
In regard to claim 11, Laurell teaches a range of flow rates of the fluids (see claims 28, and 41 of Laurell), which would control the residence times of the particles in the first and second fluid.
In regard to claim 12, Laurell teaches the first and second fluids are merged in a laminar flow regime (Abstract, p. 2 Summary of the invention, see also claim 26 of Laurell).
In regard to claim 14, Laurell teaches the “contaminated fluid” buffer comprises cells (i.e., red blood cells), while the “clean fluid” buffers are “wash” buffers (see p. 3, Brief description of the drawings, figure 11).
In regard to claim 16, Laurell teaches the laminar flow is arranged such that the second fluid (i.e., the clean fluid) flows from a central inlet and continues to move straight ahead, while the first fluid remains near the walls of the channel (p. 5, 2nd para., see also Fig. 5), which would form a sheath flow on either side of the second fluid.
In regard to claim 18, as stated supra, Laurell teaches the method comprises a three-step serial washer that moves the particles from a first fluid to a second fluid to a third fluid.
Accordingly, Laurell anticipates instant claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Laurell (WO2002/072235), in view of Corso et al. (US 11,225,638, filed 4/04/2017, patented 1/18/2022)


As discussed previously, Laurell teaches a method for sequential exposure of cells to different fluid streams for the separation of cells.
However, although Laurell teaches the method can be used to separate hematopoietic cells for transplant purposes (p. 8, last two para., p. 9, 1st para., p. 10, 1st to 3rd para., Table 1), and specifically discloses the separation of leukocytes based on their specific weight (p. 10, 1st & 3rd para., p. 11, lines 16-18), they are silent to a method of further electroporating the separated leukocytes.
Corso discloses methods of processing cells for immunotherapy and transplant purposes (col 1, last para.), and discloses the use of leukocytes such as T cells (col 15, 2nd para.). With respect to claims 13, 15 and 17, Corso teaches methods of electroporating in a microchannel device comprising the method steps of:
transferring the cells from a first cell media buffer into a second electroporation buffer,
electroporating the cells,
transferring the electroporated cells into a second culture media (col 8, 2nd para., see outlet #8 of Fig. 2). 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the method of hematopoietic cell separation for transplant as taught by Laurell, and combine the steps of electroporating the cells in a microchannel device with an electroporation buffer and culture buffers as taught by Corso with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Corsco discloses that one of the advantages of electroporating hematopoietic cells such as T cells is for immunotherapy and the ability to re-direct their specificity for immunotherapy (col 1, last para.), thus the combination of cell separation of T cells followed by electroporation would have had obvious therapeutic advantages. In regard to using the microchannel device and the combination of buffers of Corsco, this would have been obvious to allow modification of the cells in a high throughput matter (col 5, 3rd para., col 6, 2nd para., col 14, last para.), and to have a different buffer for allowing the cells to grow and recover in the preferred culture media before and after electroporation (col 8, 2nd para., col 12, 4th para. col 14, 3rd para.). Note that Applicant’s claims do not limit the structure of the first fluid beyond it comprising a cell buffer.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 10-12, and 16 are rejected on the grounds of nonstatutory double patenting over claims 1-9, and 20-21 of U.S. Patent No. 11,291,756 (Fiering et al., Patented 4/05/2022). 
The subject matter claimed in the instant application is disclosed in the referenced patent as follows: the method of cell separation by acoustic transduction in a microfluidic channels of cited patent makes obvious the method of acoustically moving cells from a first fluid to a second fluid in the microfluidic channel of instant application. It is clear that all the elements of the cited patent claims are to be found in instant claims.   The difference between the cited patent claims do not explicitly state that the cells move from a first fluid to a second fluid. However, the disclosure of cite patent makes clear that it was predictably obvious to claim a first and second fluid in order to create a density gradient for the efficient separation of cells (col 14, last 2 para., col 25, Example 2, see Figs. 1 & 2 of cited patent). 
 Since the instant application claims are obvious over cited patent claims, said claims are not patentably distinct.


Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following: Cho et al., (Biomed Microdevices, 2010, 12:855-863) discloses a method of electroporating T cells with an mRNA encoding a CAR for transplantation into a cancer patient (pgs. 4-5, Materials & Methods).

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1631